Name: Council Decision (EU) 2015/1203 of 20 July 2015 appointing three Swedish members and six Swedish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2015-07-23

 23.7.2015 EN Official Journal of the European Union L 195/44 COUNCIL DECISION (EU) 2015/1203 of 20 July 2015 appointing three Swedish members and six Swedish alternate members of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Swedish Government, Whereas: (1) On 26 January, on 5 February and on 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Three members' seats have become vacant following the end of the terms of office of Ms Lotta HÃ KANSSON HARJU, Mr Tore HULT and Ms Monalisa NORRMAN, (3) Six alternate members' seats have become vacant following the end of the terms of office of Ms Carola GUNNARSSON, Ms Ewa LINDSTRAND, Ms Agneta LIPKIN, Mr Kenth LÃ VGREN, Mr Roger MOGERT and Mr Anders ROSÃ N, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as members to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Mr Joakim LARSSON, VÃ ¤stra GÃ ¶talands lÃ ¤ns landsting,  Ms Anna LJUNGDELL, NynÃ ¤shamns kommun,  Mr Tomas RISTE, VÃ ¤rmlands lÃ ¤ns landsting. Article 2 The following are hereby appointed as alternate members to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Mr Krister ANDERSSON, VÃ ¤stra GÃ ¶talands lÃ ¤ns landsting,  Mr Xamuel GONZALEZ WESTLING, Hofors kommun,  Mr Jonny LUNDIN, HÃ ¤rnÃ ¶sands kommun,  Mr Glenn NORDLUND, Ã rnskÃ ¶ldsviks kommun,  Mr Erik PELLING, Uppsala kommun,  Ms Ingeborg WIKSTEN, VÃ ¤sternorrlands lÃ ¤ns landsting. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 20 July 2015. For the Council The President F. MOGHERINI (1) OJ L 20, 27.1.2015, p. 42. (2) OJ L 31, 7.2.2015, p. 25. (3) OJ L 159, 25.6.2015, p. 70.